 


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY,                           Case No. 2:16-cv-13040
                                       District Judge Avern Cohn
             Plaintiff,                Magistrate Judge Anthony P. Patti

    v.

    ELITE HEALTH CENTERS, INC.,
    ELITE CHIROPRACTIC, P.C., ELITE
    REHABILITATION, INC., MIDWEST
    MEDICAL ASSOCIATES, INC., PURE
    REHABILITATION, INC., DEREK L.
    BITTNER, D.C., P.C., MARK A.
    RADOM, DEREK LAWRENCE
    BITTNER, D.C., RYAN MATTHEW
    LUKOWSKI, D.C., MICHAEL P.
    DRAPLIN, D.C., NOEL H. UPFALL,
    D.O., MARK J. JUSKA, M.D.,
    SUPERIOR DIAGNOSTICS, INC.,
    CHINTAN DESAI, M.D., MICHAEL J.
    PALEY, M.D., DEARBORN CENTER
    FOR PHYSICAL THERAPY, L.L.C.,
    MICHIGAN CENTER FOR
    PHYSICAL THERAPY, INC., and
    JAYSON ROSETT

           Defendants.
_________________________/

     ORDER DENYING STATE FARM MUTUAL’S MOTION TO COMPEL
      HARRIET MORSE TO PRODUCE DOCUMENTS RESPONSIVE TO
           STATE FARM MUTUAL’S SUBPOENA (DEs 143, 144)




 
 


      This matter is before the Court for consideration of State Farm Mutual

Automobile Insurance Company’s (State Farm) motion to compel Harriet Morse to

produce documents responsive to State Farm’s subpoena (DEs 143, 144), non-

party Harriet Morse’s response (DE 186), State Farm’s reply (DE 232), and the

joint statement of resolved and unresolved issues (DE 242-1). All discovery

matters have been referred to me for hearing and determination (DE 229), and a

hearing was held on this motion on March 22, 2019, at which the Court entertained

oral argument regarding the unresolved issues.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are herein incorporated by

reference as though fully restated herein, State Farm’s motion to compel Harriet

Morse to produce documents responsive to State Farm’s subpoena (DEs 143, 144)

is DENIED, as the Court is satisfied that Harriet Morse has complied with the

requests in the subpoena and that she has not withheld any documents on the basis

of privilege, negating the need for a privilege log.

      Finally, the Court declines to award costs because both sides’ positions were

substantially justified and required rulings from the Court, and because better

communication from both sides could have obviated the need to go forward with

this motion. As such, an award of costs would not be appropriate or just in this

matter.


                                           2
 
 


      IT IS SO ORDERED.

Dated: March 25, 2019                  s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 25, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
 
